As filed with the Securities and Exchange Commission on October 16, 2009 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 NEW AIR, INC. (Exact name of registrant as specified in its charter) Maryland 50479 80-0447144 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Incorporation or Organization) Classification Code Number) Identification No.) 116 Court Street, Suite 707 New Haven, Connecticut 06511 Tel: (203) 327-6665 (Address and Telephone Number of Registrant’s Principal executive offices) Lior Carmeli Chief Executive Office Harbor City Research, Inc. 201 N. Charles Street, Suite 3900
